UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-7819


WILLIAM THOMAS BARNES,

                 Petitioner - Appellant,

          v.

DUANE TERRELL,

                 Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:13-cv-00337-JAB-JEP)


Submitted:   April 25, 2016                 Decided:   May 17, 2016


Before DUNCAN and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Thomas Barnes, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William Barnes seeks to appeal the district court’s order

adopting    the    magistrate      judge’s        recommendation           and   denying

relief on Barnes’ 28 U.S.C. § 2254 (2012) petition.                         We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

     Parties      are   accorded    30         days   after     the    entry     of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

September   10,     2015.        Barnes’       motion     for   a     certificate     of

appealability,     which    we   construe        as   a   notice      of   appeal,    was

filed on November 1, 2015. *             Because Barnes failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we deny leave to proceed in forma pauperis

and dismiss the appeal.          We dispense with oral argument because

     * For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                           2
the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3